Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 9,039,630 B2 to Bartol teaches a method and system comprising: 
transmitting an electrical stimulus from a distal end portion of an elongate stimulator extending within an intracorporeal treatment area of a subject (col 3, ln 26-35); 
a plurality of mechanical sensors, each operative to monitor a different muscle of a subject (abstract; col 8, ln 52-66); detecting an artificially induced response of at least two muscles of the subject in response to the transmitted electrical stimulus, each response detected by a respective sensor in mechanical communication with the muscle (abstract; col 8, ln 52-66).
Bartol further teaches “a visual indicator may include a display image on a display device associated with the receiver. Such an image may include, for example, a "stop" indication, a "go/no-go" indication, a graph of sensor output, and/or a numeric representation of proximity” (Col 7, ln 30-34),  Bartol does not explicitly teach transitioning a graphical user interface (GUI) displayed on a display from a first state to a second state; the first state indicating to the transmission of a stimulus with no artificially induced response detected; and the second state indicating the detection of the artificially induced response of the at least two muscles, and further identifying one of the at least two muscles as a primary muscle response.
US 2014/0121555 A1 to Scott teaches a display identifying at least two muscles and threshold vales (para [0068]; Fig. 11). 
The prior art does not teach or suggest transitioning a graphical user interface (GUI) displayed on a display from a first state to a second state; the first state indicating to the transmission of a stimulus with no artificially induced response detected; and the second state indicating the detection of the artificially induced response of the at least two muscles, and further identifying one of the at least two muscles as a primary muscle response.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791